ROBINSON, J.:
Epitomized Opinion.
The school houses at McComb and at Haddock, in Hancock County, were destroyed by wind storm, and the state industrial commission had ordered repairs in these and another school building in that county. The county hoard of education then combined territory and made up a township rural district and gave It the name of the McComb Centralized School District. Its board of education then, under Sec. 7330-1 GC., submitted the question of issuing bonds for a new school house to the electors of the district, and they voted in favor of it. Suits were brought in the Common Pleas to enjoin the sale of the bonds, and dismissed.
In the Vanlue case, the state industrial commission had condemned and ordered the school buildings closed until certain repairs were made. The board decided to build a new school house, under Secs. 7625-7629 GC., and the proposition of issuing bonds was carried by the electors. Suit was filed in the common pleas to enjoin their sale. The cases were then carried to the Court of Appeals, which found, in the Mporhead case, in favor of part of the bonds, and in the Omen case limited the bond issue to $45,000 and vested in the board the discretion of determining whether it would build one new school or repair existing ones.
The Supreme Court held:
1. That, under Sec. 7630-1 GC. the board had the discretion to "rebuild,” “repair,” or “construct” a new building, and could issue bonds in such an amount as will be required to "rebuild” or "repair," or Doth, and it is not for the court to interfere in this discretion, but declared that the abuse of the discretion by the board was not foreclosed by the decision of this court, and that any taxpayer still has the right to test the question, if the cost of new buildings were out of proportion to the needs of the district.